DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 4/28/2021.

Election/Restrictions
Claims 3, 8, 18-20 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2020.

Response to Arguments
The declaration of Kazuyoshi Kondo under 37 CFR 1.132 filed 4/28/2021 is insufficient to overcome the rejection of below which are maintained from the last Office action mailed.
Applicant’s arguments filed 4/28/2021 are not persuasive.  Applicant’s arguments and the declaration are summarized and addressed as follows.
Regarding the 103 rejections over Delrieu, Applicant remarks that every recitation of “agar” in Delrieu actually teaches the use of agarose.
This is not persuasive as Delrieu simply seems to be defining what the term agar embraces and specifically stating that agar contains agarose as the gelling agent and agaropectin as the non-gelling agent, but nowhere does Delrieu state they use refined agar (agar without the agaropectin, i.e. agarose).  Delrieu does not teach the removal of agaropectin and, there is no evidence that this fraction (agropectin) was removed prior to use, thus Delrieu is seen to teach Agar. 
Applicant remarks that Rungruangtmaitree, Barenholz not Hong cure the deficiencies of Delrieu.
This is not persuasive for the same reasons already discussed above.
Regarding the rejection over Murakado, Applicant argues that the water-soluble polymer used in Murakado is not able to produce carotenoid containing particles.

Applicant remarks that the rejections over Chiavazza teach agarose and the filed declaration show agar and agarose to not be equivalent. The supplemental references do not cure the deficiencies of Chiavazza.
This is not persuasive as the filed declaration only shows agar and agarose to not be equivalent when making the particles in the manner recited by the instant declaration and spec, however, these steps are not recited by the instant claims.  Chiavazza specifically teaches the successful formation of particulate compositions made of agarose which are preferably made by a double emulsion method (O/W/O) and Miyazawa teaches the agar particles to also be formed by a double emulsion method (O/W/O), thus clearly showing them to be equivalent gelling agents suitable for use in making particulates using a double emulsion method, thus the use of agar in the method of Chiavazza would be expected to result in a particulate composition and the instant claims are not directed to the manner in which the particles are made but are limited only to the claimed structure which is expected to be achieved by the prior art. There is no evidence of record that that substituting agar with agarose in the method of Chiavazza would not result in a particle having the claimed structure.

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delrieu (US 5,961,990).
Delrieu discloses a protective cosmetic particulate gel delivery system for a topically applied active agent which employs an agar gel and a restraining polymer to retain the active agent in the gel (Abs). 
Regarding claims 14-15: Delrieu discloses that the agar particles/beads present have a size ranging from 0.25-1mm (250-1000 µm), which overlaps with the claimed ranges.  

Regarding claim 17: Delrieu teaches the agar beads to comprise water and teaches the active ingredients to be dispersed in the agar bead, therefore, the active ingredients of Delrieu are considered to be present in an aqueous phase.
Delrieu also teaches the use of plant protein as an active agent (Col. 10, lines 15-20).
While Delrieu doesn’t disclose a single embodiment comprising vitamin c, beta-carotene and plant proteins it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. AG. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is... a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of various disclosed active ingredients including plant protein, beta-carotene and vitamin c for topical application to the skin from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”

Claims 1, 9, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delrieu (US 5,961,990), as applied to claims 1 and 13-17 above, and further in view of Cosmetics and Toiletries, as evidenced by Rungruangmaitree.

Cosmetics and Toiletries discloses two new ingredients from the superfood Pisum sativum (pea). The pea is popular for its high protein content, unique assortment of phyto-nutrients and antioxidant properties. In personal care, it provides a rich source of amino acids, and Cosmetics and Toiletries used this composition to create an ingredient that protects hair from damage and an ingredient that moisturizes hair and skin.  Hydrosativum P (hydrolyzed pea protein) is a highly moisture retentive biopolymer that exhibits powerful moisturi-zation properties in hair and skin care formulations. Hydrosativum P immerses the skin with moisture to improve firmness and elasticity, which promotes younger looking skin. As well as moisturi-zation benefits, Hydrosativum P has additional anti-irritancy properties ideal for skin and scalp care. 
As evidenced by Rungruangmaitree, Pisum sativum is also known as green pea (Abs). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Delrieu with those of Cosmetics and Toiletries.  One of skill in the art would have been motivated to use Hydrosativum P in the composition of Delrieu as Cosmetics and Toiletries teaches that this exhibits powerful moisturi-zation properties in skin care formulations which improve firmness and elasticity, which promotes younger looking skin and has anti-irritancy properties. One of skill in the art would have a reasonable expectation of success as Delrieu teaches that a suitable active agents include plant proteins and teaches that multiple actives can be used (Col. 11, line 4).

Claims 1 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delrieu (US 5,961,990), as applied to claims 1 and 13-17 above, and further in view of Barenholz (US 2003/0059462).
As discussed above, Delrieu makes obvious the limitations of claims 1 and 13-17, however, Delrieu does not teach the carotenoid to be astaxanthin as elected.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Delrieu with those of Barenholz.  One of skill in the art would have been motivated to substitute beta-carotene in the composition of Delrieu with astaxanthin as its prima facie obvious to substitute one functionally equivalent compound for another.  One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 

Claims 1, 13-17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delrieu (US 5,961,990), as applied to claims 1 and 13-17 above, and further in view of Hong (US 2009/0263473).
As discussed above, Delrieu makes obvious the limitations of claims 1 and 13-17, however, Delrieu does not teach composition to comprise ascorbyl palmitate.
Hong discloses compositions for treating or preventing skin disorders (Abs).  Hong teaches both ascorbic acid and ascorbyl palmitate to be antioxidants, thus showing them to be functionally equivalent as they are both taught by the prior art to be used for the same purpose (composition for topical application to the skin [0097]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Delrieu with those of Hong.  One of skill in the art would have been motivated to substitute ascorbic acid in the composition of Delrieu with ascorbyl palmitate as its prima facie obvious to substitute one functionally equivalent compound for another.  One 
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 

Claims 1, 6 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delrieu (US 5,961,990), as applied to claims 1 and 13-17 above, and further in view of Murakado (US 6,203,804).
As discussed above, Delrieu makes obvious the limitations of claims 1 and 13-17, however, Delrieu does not teach the agar to have a jelly strength of 250-350 g/cm2.
Murakado teaches an external skin care composition comprising a low-strength agar having a jelly strength of 250 g/cm2 or less, such as 50-250 g/cm2 (which overlaps with the claimed range), a water-soluble polymer, water and a cooling agent (Abs and Murakado – claim 4).  Suitable water soluble polymers include carrageenan (Col. 3, lines 5-10). 
Murakado teaches that when agar having the claimed jelly strength is used with a water soluble polymer to provide an aqueous gel , the stability of the system is improved and an excelled cooling effect based on the high water retaining ability of the agar can be achieved (Col. 1, lines 35-50).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Delrieu with those of Murakado and use agar having a jelly strength ranging from 50-250 g/cm2 in the composition of Delrieu as Murakado teaches that when agar having the claimed jelly strength is used with a water soluble polymer to provide an aqueous gel , the stability of the system is improved and an excelled cooling effect based on the high water retaining ability of the agar can be achieved.  One of skill in the art would have a reasonable expectation of success as both Delrieu and Murakado teaches external skin care composition comprising agar and Delrieu teaches that polysaccharides such as carrageenan (i.e. water soluble) can be added (Col. 9, lines 45-50).
Claims 1, 4-5, 7 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiavazza (US 2007/0036868), Miyazawa and Singh (US 2003/0104080).
Chiavazza discloses a particulate composition comprising (a) an oil of a vitamin, (b) a gelling agent of vegetable origin and (c) a protein (Abs). 
Chiavazza teaches the gelling agent of vegetable origin to be agarose, selected from a finite number of options (Chiavazza – claim 15).  
Chiavazza teaches the protein to a vegetable protein (reading on plant protein), selected from a finite number of options (Chiavazza – claim 19).
Regarding claims 14-15: Chiavazza teaches the particles to have a size ranging from 300-500microns [0019].
Regarding claim 7: The particles have an aqueous phase (at least 6% water) and an oil phase (Chiavazza – claim 15 and 22) and the different working examples show the particles to have 1.2-5.6% water which read on aqueous phase.
Chiavazza teaches the composition to further comprise an antioxidant, preferably BHT [0013].
However, Chiavazza does not teach the use of agar as the gelling agent.
Miyazawa discloses a microcapsule prepared using an O/W/O emulsification technique and agar was employed to gel the aqueous phase.  The resulting microcapsules showed suitable properties for not only cosmetic use, but also for applications in food and other products (Abs). 
Regarding claims 4 and 5:  Miyazawa teaches the agar to be a polysaccharide extracted from seaweed (for example, Gelidium, Gracilaria, Pterocladia and Ahnfeltia) and to have a molecular weight ranging from 1000-100,000. While Miyazawa doesn’t teach the Mw to be measure by gel filtration chromatography, the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.

It would have been prima facie obvious for a person of skill in the art before the effective filing date of the claimed invention to modify the teachings of Chiavazza with those of Miyazawa and use agar (obtained from Gelidium having a MW ranging from 1000-100,000) as the gelling agent in the particulate composition of Chiavazza.  One of skill in the art would have been motivated to do this as agarose and agar are shown by the art to be functionally recognized gelling agents as they are both taught by the prior art to be used for forming particles having overlapping ranges diameter ranges, suitable for use in cosmetics and in methods of making particles which use a O/W/O emulsification technique (Chiavazza – claim 15 and Miyazawa – Abs).
However, the above reference do not teach the particles to comprise a carotenoid.
Singh discloses urea composition comprising vitamin E, vitamin C, Vitamin D and green tea extracts (Abs).  Singh teaches both BHT and astaxanthin to be an antioxidants suitable for use in compositions comprising vitamins, thus showing them to be functionally equivalent.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chiavazza  and Miyazawa with those of Singh.  One of skill in the art would have been motivated to substitute BHT in the composition made obvious above with astaxanthin as its prima facie obvious to substitute one functionally equivalent compound for another.  One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 
Claims 1, 4-5, 7, 10-12 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiavazza (US 2007/0036868), Miyazawa and Singh (US 2003/0104080), as applied to claims 1 and 13-15 above, and further in view of Clark (US 2009/0274757).
As discussed above, the above references makes obvious the limitations of claims 1, 4-5, 7 and 13-15, however, they does not teach composition to comprise calcium silicate.
It is noted that Chiavazza teaches that it is desirable to include an anti-caking agent, such as silica, into the composition [0014], thus the inclusion of an anti-caking agent into the composition of Chiavazza is prima facie obvious as this is specifically contemplated.
Clark discloses pharmaceutical compositions and teaches both silica and calcium silicate to be an anti-caking agent suitable for use, thus showing them to be functionally equivalent as they are both taught by the prior art to be used for the same purpose.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chiavazza  and Miyazawa with those of Clark.  One of skill in the art would have been motivated to substitute silica in the composition made obvious above with calcium silicate as its prima facie obvious to substitute one functionally equivalent compound for another.  One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 
New Rejection Necessitated by Claim Amendments
Claims 1, 13-17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delrieu (US 5,961,990), as applied to claims 1 and 13-17 above, and further in view of Schwartz (WO 95/13047).

As discussed above, Delrieu makes obvious a composition comprising beta-carotene.
Schwartz discloses complexes of beta-carotene with cyclodextri having reduced color intensity and a shift of color to tones more neutral than the deep red of uncomplexed beta-carotene.  When these complexes are added to topical compositions such as typical skin cream bases, the resultant cosmetic has a pinkish to beige color which is cosmetically acceptable, as opposed to the mustard orange to red color seen in cosmetics containing amounts of uncomplexed beta-carotene (Abs).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Delrieu with those of Schwartz.  One of skill in the art would have been motivated to use beta-carotene complexed with cyclodextrin as Schwartz teaches that the use of uncomplexed beta-carotene results in cosmetics having unacceptable and unpleasant color as compared to formulations containing complexed beta-carotene.  One of skill in the art would have a reasonable expectation of success as both Schwartz and Delrieu teaches topical cosmetics comprising beta-carotene.

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613